Case 1:19-cr-O0006-AT Document 129 Filed OF*P27

  

DOCUMENT
ELECTRONICALLY FILED
DAVID K. BERTA DOC#
ATTORNEY AT LAW DATE FILED: _5/11/2020 —

888 GRAND CONCOURSE, SUIT
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL: DBERTAN@YAHOO.COM

May 8, 2020
Via ECF

Hon. Analisa Torres, United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007-1312

Re: | USA v. Phyllis Hubbard
Docket No. 19-Cr-006 (AT)

Dear Judge Torres:

I represent Ms. Hubbard. Her sentencing is scheduled for May 19, 2020 at 12:00 PM. I
am respectfully requesting an adjournment for several reasons. First, I recently received both the
Pre-Sentence Report and an additional related item: I would like additional time to review both
with Ms. Hubbard, but given the current pandemic, I am unable to meet with her face-to-face.

Second, Ms. Hubbard would prefer to be sentenced in person, not via telephone. Under
the circumstances of this case, I too prefer that sentencing occur live, rather than over the phone.
Ms. Hubbard is not incarcerated, and postponing sentencing would not cause her undue hardship.
I have consulted with the Government, and they have no objection to my request.

Accordingly, I am asking that Ms. Hubbard’s sentencing be adjourned to a date when this
Court is again conducting regular court appearances. Thank you for your consideration in this
matter.

Very truly yours,
-S-
David K. Bertan, Esq.

GRANTED. The sentencing scheduled for May 19, 2020, is ADJOURNED to August 6, 2020, at 12:00 p.m.
Defendant's submission is due two weeks prior to sentencing. The Government's submission is due one week prior to
sentencing.

SO ORDERED. O}-

Dated: May 11, 2020 ANALISA TORRES
New York, New York United States District Judge

 
